This appeal is from an order of the county court dismissing an appeal on account of a defect in the appeal bond.
The facts in this case are substantially the same as the facts in the case of Spaulding Mfg. Co. v. Roff, 34 Okla. 309,125 P. 727. It was there held that it was the duty of the court to permit an appeal bond to be corrected or amended as provided in section 5394, Comp. Laws 1909. That case has been followed in C., R.I.   P. Ry. Co. v. Moore, 34 Okla. 199,124 P. 898; Spaulding Mfg. Co. v. Witter, 34 Okla. 313,125 P. 729, and Roberts v. Converse, ante, 131 P. 539.
This case must be reversed and remanded, with instructions to the county court of Coal county to permit the plaintiff in error to file an amended appeal bond, and to proceed with the trial of the case in regular course.
By the Court: It is so ordered.